PER CURIAM.
The appellant was found guilty by a jury of the crime of robbery. He appeals the adjudication and argues for reversal of the nine-year sentence entered pursuant to the judgment. An examination of the record demonstrates that the proof of ap*86pellant’s guilt is full and clear. On this appeal, two points are raised for our review. The first point urges an alleged error in limiting the scope of cross-examination of a witness. The second point contends that a comment upon the evidence by the prosecutor was prejudicial. It is unnecessary to discuss these points in detail because our examination of the record demonstrates that in each instance the action claimed to be error was not prejudicial, and even if found to be error would not result in a reversal. See Mankowski v. State, Fla. 1955, 83 So.2d 597.
Affirmed.